ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE DU DETROIT
DE CORFOU

(FIXATION DU MONTANT DES REPARATIONS
DUES PAR LA REPUBLIQUE POPULAIRE D’ALBANIE)

ORDONNANCE DU 9 AVRIL 1949

1949

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT OF COMPENSATION
DUE FROM THE PEOPLE’S REPUBLIC OF ALBANIA)

ORDER OF APRIL 9th, 1949
La présente ordonnance doit être citée comme suit :

« Affaire du détroit de Corfou, Ordonnance du g avril 1949:
C. I. J. Recueil 1949, p. 171. »

This Order should be cited as follows :

“Corfu Channel case, Order of April 9th, 1949:
I.C.J. Reports 1949, p. 171.”

 

Sales number 16

 

 

 
17I
INTERNATIONAL COURT OF JUSTICE

YEAR 1949.

Order made on April 9th, 1949.

THE CORFU
CHANNEL CASE

(ASSESSMENT OF THE AMOUNT
OF COMPENSATION DUE FROM
THE PEOPLE’S REPUBLIC OF ALBANIA)

The International Court of Justice,
After deliberation,
Having regard to Article 48 of the Statute of the Court,

Makes the following Order :

Having regard to the Judgment delivered this day in the Corfu
Channel case (Merits), whereby the Court reserves for further con-
sideration the assessment of the amount of compensation due from
the People’s Republic of Albania to the United Kingdom of Great
Britain and Northern Ireland,

Whereas the United Kingdom Government, in its Memorial filed
on October 1st, 1947, stated the various sums claimed by it in
respect of compensation,

THE COURT,

subject to the right of the Parties to avail themselves of Article 68
of the Rules of Court,

Fixes

Saturday, June 25th, 1949, as the time-limit for the Government
of the People’s Republic of Albania to submit observations on the
amount demanded from it ;

4

1949.

April oth.

General List
No. 1.
ORDER OF APRIL Oth, 1949 (CORFU) 172

and Monday, July 25th, 1949, as the time-limit for the Govern-
ment of the United Kingdom to reply to these observations ; -

and Thursday, August 25th, 1949, as the time-limit for the
Government of the People’s Republic of Albania to reply;

the further procedure, including the appointment of experts in
case of agreement being reached by the Parties both as to the
subject of the expert opinion and as to the names of the experts,
will be regulated by Order of the Acting President of the Court.

Done in French and in English, the French text being authorita-
tive, at the Peace Palace, The Hague, this ninth day of April, one
thousand nine hundred and forty-nine, in three copies, one of which
will be placed in the archives of the Court, and the others trans-
mitted to the Governments of the United Kingdom of Great Britain
and Northern Ireland and of 4e People’s Republic of Albania
respectively.

(Signed) J. G. GUERRERO,
Acting President.

(Signed) E. HAMBRO,
Registrar.
